DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 13-17 in the reply filed on 06 July 2021 is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06 July 2021.
Claim Objections
Claims 13-17 are objected to because of the following informalities:
Regarding claim 13, “the inker” in line 4 lacks a proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Day, US Patent Number 7,347,899 B2 (hereinafter Day).
Regarding claim 13:
Day teaches an ink cooling system for inker assemblies of a can decorating machine, the ink cooling system comprising:
a recirculating chiller adapted for transferring heat from the ink to a coolant (cold tank 54, cooling unit 56, and recirculation pump 58, Fig. 2);
a non-contact temperature sensor that monitors the temperature of ink 108 (col. 4, lines 42-44; Fig. 20;
temperature sensors at “locations along the various feed lines described herein” (col. 5, lines 58-59);
temperature sensors at one or more locations along hot feed line 32 (col. 6, lines 29-31;
temperature sensors at one or more locations along cold feed line 52 (col. 6, lines 46-48); 
a valve adapted to control coolant flow rate in response to data from the temperature sensor to regulate ink temperature to a target temperature (valves 74-78, Fig. 2); and

Day does not teach a temperature sensor in a coolant outlet from the inker.
It has been held that mere rearrangement and/or duplication of parts is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP §§ 2144.04(VI)(B) and (C).
In this instance, one having ordinary skill in the art could rearrange and/or add one or more temperature sensors at any point in the coolant circulation loop as desired, thereby predictably and advantageously providing detailed information on coolant temperature at that part of the system, which detailed information may advantageously help ensure the maintenance of ink temperature at the proper level, without otherwise producing a new or unexpected result, or otherwise modifying the operation of the device to maintain ink at the proper temperature to avoid spoilage of printed cans.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Day to include additional temperature sensors as needed to fulfill the mission of maintaining the temperature of the ink without varying too far up or down, and prevent spoilage of printed cans, including adding temperature sensors in the outlet 94 of each inker assembly, as well as adding an ink temperature sensor in the main ink return line 96 proximate the cold and hot tanks, because this would predictably and advantageously allow one to know the temperature of the coolant flowing from each ink assembly, and the overall temperature of the coolant returning from all of the ink assemblies, thereby resulting in a temperature sensor in a coolant outlet from the inker.
Regarding claim 14, Day renders obvious the invention of claim 13, as set forth above in the rejection of claim 13. Day also renders obvious wherein the temperature sensor is a single temperature sensor at an outlet of one of the inker assemblies such that a signal from the temperature sensor represents the coolant outlet temperature of the one inker assembly (the combination set forth above in the rejection of claim 13 results in a system that comprises a single temperature sensor in a return line 94 of one of the ink assemblies shown in Figs. 1 and 2).
Regarding claim 15, Day renders obvious the invention of claim 13, as set forth above in the rejection of claim 13. Day also renders obvious wherein the inker assemblies include plural inker assemblies (plural assemblies 12, Fig. 1), and the temperature sensor is a single temperature sensor in a common flow of all or a portion of the inker assemblies (the combination set forth above in the rejection of claim 13 results in a system that comprises a single temperature sensor in main return line 96 shown in Fig. 2).
Regarding claim 16, Day renders obvious the invention of claim 13, as set forth above in the rejection of claim 13. Day also renders obvious wherein the inker assemblies include plural inker assemblies (plural assemblies 12, Fig. 1), and the temperature sensor is plural temperature sensors, such that each inker assembly includes one temperature sensor (the combination set forth above in the rejection of claim 13 results in a system that comprises a single temperature sensor in a return line 94 of each one of the ink assemblies shown in Figs. 1 and 2), and each one of the inker assemblies has its own control valve (74-78, Fig. 2), thereby enabling coolant temperature control of ink to each inker assembly independent of coolant temperature control of ink to the other inker assemblies.
Regarding claim 17, Day renders obvious the invention of claim 13, as set forth above in the rejection of claim 13. Day also renders obvious wherein each one of the inker assemblies .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bonner, US Patent Number 10,131,138 B2 teaches a can decorator (Fig. 1B) with a temperature control system for controlling the temperature of the rollers (Fig. 2; col. 2, lines 48-91).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEO T HINZE/
Patent Examiner
AU 2853
31 July 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853